 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDcreated, and have been for many years considered as being outsidethe unit.Under all these circumstances, to regard them as accretions,as the Petitioner contends, is not warranted.Accordingly, we shalldeny the motions.[The Board denied the motions for clarification of certifications.]Rubin Dworkin t/a Dworkin ElectroplatersandUnited RetailandWholesale Employees Union, Local 115, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America.Case No. 4-CA-2385.March 27, 1962DECISION AND ORDEROn January 2, 1962, Trial Examiner Albert P. Wheatley issued hisIntermediate Report herein, finding that the Respondent engaged inunfair labor practices and recommending that it cease and desisttherefrom and take affirmative action, as set forth in the IntermediateReport attached hereto.The Trial Examiner also found that Re-spondent did not engage in certain other unfair labor practices andrecommended that the allegations of the complaint in respect theretobe dismissed.Thereafter, both the General Counsel and the Respond-ent filed exceptions to the Intermediate Report, together with sup-porting briefs.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Leedom, Fanning, and Brown].The Board has reviewed the Trial Examiner's rulings and finds noprejudicial error.The rulings are affirmed.The Board has con-sidered the Intermediate Report, the exceptions and briefs, and theentire record in the case, and adopts the findings, conclusions, andrecommendations of the Trial Examiner with the additions and modi-fications set forth below?We agree with the Trial Examiner that the Respondent violatedSection 8(a) (1) of the Act by its unlawful interrogation of em-ployees.We further find, however, on the basis of testimony creditedby the Trial Examiner which is fully detailed in the Intermediate1The Respondent's request for oral argument is denied,since the record and the briefsadequately present the issues and positions of the parties' Contrary to the Trial Examiner,we believe that Chase should be included in the bar-gaining unit of Respondent's production and maintenance employeesHe spends part ofhis time making deliveries and pickupsThe remainder of his time,and the record in-dicates that it is a considerable amount of time, is spent in the plant performing mis-cellaneous jobs as neededHis work brings him in contact with other employees in theunit and he shares the same supervisionwith them.We find hisinterests are such asto warrant his inclusion in the unit.136 NLRB No. 15. DWORKIN ELECTROPLATERS599Report, that Respondent also violated Section 8(a) (1) by threateningemployees with loss of employment because of the Union, by promis-ing a wage increase to a prounion employee if he abstained fromvoting in a Board-conducted representation election, and by tellingstrikers that they would not be reinstated unless they gave up theUnion.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Respondent Rubin Dworkin,doing business as Dworkin Electroplaters, his agents, successors, andassigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively in good faith concerningwages, hours, or other terms and conditions of employment withUnited Retail and Wholesale Employees Union, Local 115, Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, Independent, as the exclusive representative ofthe production and maintenance employees employed at his Phila-delphia, Pennsylvania, place of business, excluding supervisors asdefined in the Act.(b)Discouraging membership in the Union, or in any other labororganization of his employees, by refusing to reinstate any employeesengaged in concerted activities as unfair labor practice strikers orbecause of their union membership or activity, or by discriminating inany other manner with respect to their hire or tenure or any term orcondition of employment.(c)Unlawfully interrogating employees concerning their unionmembership or activities in a manner constituting interference, re-straint, or coercion within the meaning of the Act.(d)Threatening employees with loss of employment because of theUnion.(e)Promising economic benefits to employees if they abstain fromvoting in Board-conducted representation elections.(f)Telling strikers that they would not be reinstated unless theygive up union representation.(g) In any other manner interfering with, restraining, or coercingemployees in the exercise of their right to self-organization, to formlabor organizations, to join the above-named labor organization or anyother labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protectionor to refrain from engaging in any or all such activities except to theextent that such rights may be affected by an agreement requiring GOODECISIONS OF NATIONAL LABOR RELATIONS BOARD-membership in a labor organization as authorized in Section 8(a) (3)of the Act.2.Take the following affirmativeactionwhich the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with the above-named Unionas exclusive representative of all employees in the appropriate unitdescribed above, and embody in a signed agreement any understandingreached.(b)Make whole the employees who were on strike as of June 7,1961, for any loss of pay they may have suffered by reason of Re-spondent's discrimination against them by paying to each employeea sum of money equal to the amount which each normally would haveearned as wages during the period from June 7, 1961, to the date ofRespondent's offer to reinstate the employees,lesshis net earningsduring that period.(c)Make whole Jose Candelaira and GetulioSalasPagan for anyloss of pay which they may have suffered by reason of Respondent'sdiscrimination against them on June 22, 1961, by payment to each ofa sumof money equal to the amount which each normally would haveearned as wages during the period from June 22, 1961, to the date Re-spondent offered reinstatement to said employees,lessnet earningsduring that period.(d)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amount of backpay due inaccordance with the terms of this Order.(e)Post in conspicuous places at Respondent's placeof business inPhiladelphia,Pennsylvania, copies of the notice attached heretomarked "Appendix." 3 Copies of said notice, to be furnished by theRegional Director for the Fourth Region, shall, after being duly signedby the Respondent, be posted immediately upon receipt thereof andmaintained for 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(f)Notify the Regional Director for the Fourth Region, in writing,within 10 days from the date of this Order, whatstepsRespondent hastaken to comply herewith.IT Is FIIItTxER ORDERED that the complaint be, and it hereby is, dis-missed insofaras it alleges that Respondent violated the Act otherthan as found herein.3In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." DWORKIN ELECTROPLATERS601APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, you are hereby notified that DworkinElectroplaters :WILL NOT unlawfully interrogate employees concerning theirunion membership or activities, in a manner constituting interfer-ence, restraint, or coercion within the meaning of the Act.WILL NOT threaten employees with loss of employment becauseof the Union.WILL NOT promise economic benefits to employees if they abstainfrom voting in Board-conducted representation proceedings.WILL NOT threaten strikers that they will not be reinstated un-less they give up union representation.WILL NOT discourage membership in United Retail and Whole-sale Employees Union, Local 115, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America,Independent, or any other labor organization, by discriminatingagainst employees with respect to their hire or tenure of employ-ment or any term or condition of employment.WILL NOT in any other mamier interfere with, restrain, or coerceemployees in the exercise of their right to self-organization, toform labor organizations, to join or assist United Retail andWholesale Employees Union, Local 115, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, Independent, or any other labor organization, to bargaincollectively through representatives of their own free choice, orto engage in any other concerted activity for the purpose of col-lective bargaining or other mutual aid or protection, or to refrainfrom any or all such activities, except to the extent that such rightsmay be affected by an agreement requiring membership in a labororganization as authorized in Section 8 (a) (3) of the Act.WILL bargain collectively, upon request, with United Retailand Wholesale Employees Union, Local 115, International Broth-erhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, Independent, as exclusive representative of the em-ployees in the bargaining unit described below with respect torates of pay, hours of employment, or other conditions of em-ployment, and, if an understanding is reached, embody such un-derstanding in a written and signed agreement.WILL make whole the employees who were on strikes as ofJune 7, 1961, for any loss of pay they may have suffered by reasonof the discrimination against them by paying to each employee a 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDsum ofmoney equal to the amount which each normally wouldhave earned as wages during the period from June 7, 1961, to dateof the offer to reinstate said employee less his net earnings duringthat period.WILL make whole Jose Candelaira and Getulio Salas Pagan forany loss of pay which they may have suffered by reason of thediscrimination against them on June 22, 1961, by payment to eachof a sum ofmoney equal to the amount which each normally wouldhave earned as wages during the period from June 22, 1961, tothe date they were reinstated, less net earnings during that period.The bargaining unit is: All production and maintenance em-ployees employed at the plant located at Philadelphia, Pennsyl-vania,but excluding all supervisors as defined in the Act.RUBIN DwoRKIN T/A DWORKIN ELECTROPLATERS,Employer.Dated----------------By-------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial.Employeesmay communicatedirectly with the Board'sRegionalOffice, 1700 BankersSecuritiesBuilding,Walnut & Juniper Streets,Philadelphia, Pennsylvania, Telephone Number Pennypacker 5-2612,if they have any questionconcerningthis notice or compliance withits provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENTOF THE CASEThisproceeding,with all parties represented, was heard before me,Albert P.Wheatley,the duly designatedTrial Examiner,in Philadelphia,Pennsylvania, onOctober 2, 3, 4, 5, 9, 10, 11, 12, and 13, 1961.' The issues litigated were whetherRubin Dworkin trading as Dworkin Electroplaters,herein called Respondent, vio-lated Section 8(a)(1), (3),and (5) oftheNationalLabor Relations Act, asamended,herein calledthe Act.Afterthe close of the hearing, the General Counseland Respondentfiled briefs 2 which I haveconsideredin the preparation of thisreport.Upon the entire record and observations of witnesses,Iherebymake thefollowing:FINDINGS AND CONCLUSIONS1.THE BUSINESSES INVOLVEDRubin Dworkin,an individual proprietor doing business as Dworkin Electro-platers,maintains his place of business in Philadelphia,Pennsylvania,where heengages in the business of providing the service of electroplating for manufacturersof various metal products and related materials.Gross annual sales approximate$80,000 of which in excess of $50,000 represents sales to manufacturing enterpriseslocated in Pensylvania.Each of these manufacturing enterprises annually pur-chases and transports to its manufacturing location within Pennsylvania from pointsand places outside of Pennsylvania goods and materials valued in excess of$50,000or produces and ships goods valued in excess of $50,000 to points and places outsideof Pennsylvania.'The hearing was formally closed by telegram dated October 17, 1961.2The briefs were received in due course on December 4, 1961. DWORKIN ELECTROPLATERS603Upon the basis of the foregoing facts, I find and conclude that Respondent isengaged in commerce or a business affecting commerce within the meaning ofSection 2(6) and (7) of the Act.3II.LABOR ORGANIZATIONINVOLVEDUnited Retail and Wholesale Employees Union, Local 115, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, Inde-pendent,herein called the Union,isa labor organization within the meaning ofSection 2(5) of the Act.III.FACTSDuring May 1961, the Union undertook to organize the employees of Respondentand by May 15, more than a majority of Respondent's production and maintenanceemployees(six of Respondent'snine employees)had signed cards designating theUnion as their representative for collective-bargaining purposes.By letter datedMay 15, 1961, the Union advised Respondent that a majority of his productionand maintenance employees had designated the Union as their collective-bargainingrepresentative and requested recognition and "the immediate start of bargaining."On the same date the letter was mailed by the Union to Respondent, the Union alsomailed a petition for certification to the National Labor Relations Board's FourthRegion. (See Case No. 4-RC-4609.)Upon receipt of the Union's bargaining demand letter, Dworkin interrogated hisemployees concerning this letter.There is conflicting evidence as to whetherDworkin went beyond mere interrogation concerning the employees' knowledge ofthe letter.Dworkin testified his inquiry was limited to inquiries about the letterand denied making statements attributed to him by various employees.Respond-ent's employees testified the inquiries were not so limited.Thus Ramon RodrigueztestifiedDworkin interrogated him about the Union and whether he was in accordwith the Union.According to Rodriguez, he told Dworkin he (Rodriguez) "didn'tknow anything about it" and then Dworkin said, "Well, what do you think of theUnion?Would you like a Union?" Rodriguez testified he (Rodriguez) thenindicated he was in favor of a union and he and Dworkin then discussed the possibleeffects of union organization of Respondent's plant.According to Rodriguez, duringthis discussion Dworkin told him that if the Union were successful in obtainingmore money, he (Dworkin) might have to lay some people off.Dworkin deniedthat this conversation took place.Marcos Santiago testified Dworkin asked him ifhe had signed the union card and that upon his (Santiago's) affirmative reply,Dworkin told him the Union was good in that through the Union he "could earnmore money" but that a bad feature about the Union was that if he (Dworkin) didnot have any work employees would be sent home instead of to other sections ofRespondent's operations.Also, according to Santiago, Dworkin told him (San-tiago) that "it didn't mean anything if [he] had already signed the card that whenthe time came to vote on it [he] wouldn't have to vote and nobody would have toknow [he] didn't vote," and then Dworkin offered him (Santiago) a wage increaseifhe (Santiago) abstained from voting.Dworkin denied making the statementsattributed to him by Santiago.Angelo Rios testified that Dworkin asked himwhether he knew anything about the union business and when he (Rios) answered inthe negative, Dworkin asked, "Do you known who brought the Union in?" Rios,testified that he (Rios) answered he did not know and Dworkin then went over toHarry Linden and remarked to him, "They went and got the Union." Rios testifiedthat later that day Dworkin told him (Rios) that "if the Union is here" you willhave to pay $5 a month and that he (Rios) could get the same thing the Union wouldget without paying such sum.Dworkin denied making the statements or engagingin the conduct attributed to him by Rios.Upon the basis of the observations ofwitnesses and analysis of the record and probabilities in the light of those observa-tions and the analysis, I credit the testimony of the employees noted above and findthat Dworkin made the statements and engaged in the conduct attributed to him.On May 16 (the same date that Respondent received the Union's letter) Respond-ent laid off Jose Candelaira and Getulio Salas Pagan.There is conflicting evidenceconcerning these layoffs and what was said at the time of the layoffs.According to Candelaira, at the close of business on May 16, Dworkin told agroup of employees (Candelaira, Getulio Salas Pagan, Angelo Rios, Marcos San-tiago, and Ramon Rodriguez) "he didn't want no union here, he would rather3 SeeSiemons Mailing Service,122 NLRB 81;Operating Engineers Local Union No 3,AFL-CIO (California Association of Employers),123 NLRB 922; and RE. Smith et at.,d/b/a SouthernDolomite,129 NLRB 1342 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDlay us off, you know, or close the place before the Union came in the shop. So thenhe lay me off, me and Getulio, told me the work was closed." Getulio Salas Pagantestified that Dworkin attributed the layoff to union activities.However, the otheremployees did not corroborate this version of the matter and from their testimony,the testimony of Dworkin, and the entire record herein, it appears, and I find, thatwork was slack and that that was the reason assigned by Dworkin for the layoff ofCandelaira and Getulio Salas Pagan, the two employees with the least seniority.They were told to come in late the following morning in the hope that work wouldbe available, but it was not.Candelaira and Pagan reported their version of thismatter to Union Organizer Jose Diaz and shortly thereafter began picketing at Re-spondent's place of business. In the meantime they went to the union place ofbusiness and reported what had happened to the Union Secretary-Treasurer andBusinessAgent John Paul Morris.As noted hereinafter,Morris telephonedDworkin.According to Union Organizer Jose Diaz and union member Walter Malloy,shortly after the picket line was established Dworkin called them into his office andasked what was happening. Their version of what was said is not consistent exceptthat both attributed antiunion comments to Dworkin.Dworkin denied that sucha conversation took place.Although I have considerable doubt about the matterin view of the record as a whole, I credit Dworkin's denial.As noted above, on May 17,Union Business Agent Morris telephoned Dworkin.The evidence is conflicting as to what was said during this conversation and the onethe next day.According to Morris,these conversations concerned in the mainDworkin's interrogations and the layoffs previously noted and Dworkin admittedengaging in this conduct and that the layoffs were because of union activity andstated he intended to take a different attitude toward his employees in view of theirunion activities.According to Dworkin,Morris asked if he had received the Union'sletter and what he was going to do.Dworkin testified he told Morris he had referredthe letter to his attorney.According to Dworkin,Morris in the course of his con-versation accused him of violating the law in discharging Candelaira and Pagan be-cause of union activity and he told Morris he had not discharged anybody but laidthem off temporarily due to lack of work.Dworkin denied telling Morris that thelayoffs were because of union activity and denied making other antiunion statementsattributed to him by Morris. In the light of the entire record and observations ofwitnesses,IbelieveDworkin'sversion of these conversations more reliablethanMorris' even though Morris' version is corroborated in substantialpart by hissecretary who testified she listened to the conversations via an extension telephone.As noted above, Candelaira and Pagan commenced picketing on May 17. It is notclear what legend appeared on the picket signs but apparently they read "Local 115on strike against Dworkin Electroplaters and "Local 115 on strike for recognitionand against unfair labor practices."After lunch that day Amalio Nazerio and RamonRodriguez joined the picket line.Because of lack of work they had punched out atnoon with instructions from Dworkin to report the following morning.The fournamed employees continued picketing on May 18 and 19 with the exception thaton Friday, May 19, Nazerio and Pagan returned to work for a few hours.Whenwork became available Dworkin offered it on a seniority basis to the strikers.Afterworking a few hours Nazerio and Pagan again joined the picket line when workagain became slack.On Monday, May 22, Dworkin received a telephone call from Union BusinessAgent Morris who asked him (Dworkin) if he had as yet heard from his attorney.Dworkin replied that he had not and Morris then asked what Dworkin was going todo and Dworkin replied, "Nothing."Morris then said, "Well, in that case we aregoing to close you up and pull all of your men out of the shop." That afternoonMarcos Santiago and Angelo Rios joined the pickets, making a total of six of Re-spondent's nine employees on strike.At this time Nazerio, Rios, and Santiago weretold by Dworkin if they were not going to work, he would have to replace them.There is disputed testimony as to whether that afternoon Dworkin announced to thestrikers, "O.K., all of you stay there, all of you [are] fired."Union OrganizerDiaz so testified.Dworkin denied making such a statement.I credit Dworkin'sdenial.Employee Candelaira testified that 5 or 6 days after May 17, Dworkin said he wasnot going to reinstate the strikers unless they gave up the Union.Dworkin deniedmaking the statement attributed to him and denied that he ever conditioned employ-ment on lack of union membership.In the light of the credited testimony and theentire record herein,I reject Dworkin's denial. DWORKIN ELECTROPLATERS605The three most senior pickets (Nazerio, Rios, and Santiago) were replaced onMay 24, 25, and 26.By letter dated June 5 (received by Respondent on June 7, 1961) Candelaira,Santiago, Nazerio, Rodriguez, Pagan, and Rios unconditionally requested reinstate-ment.Respondent did not honor this request.Rodriguez testified that after picketing for about 4 weeks (after the letter requestingreinstatement) he told Dworkin he needed work and Dworkin said no because hebelonged to the Union.Rodriguez further testified that on several other occasionshe (Rodriguez) with other strikers asked for reinstatement and that on each occasionDworkin refused to reinstate them because they were in the Union.Dworkin deniedmaking the statements attributed to him by Rodriguez.Santiago testified that after signing the request for reinstatement he called uponDworkin and asked for work and Dworkin refused to reinstate him because of theUnion and he (Dworkin) did not want any problem with the Union. Santiagotestified that on another occasion he (Santiago), Angelo Rios, and Amalio Nazeriosought reinstatement and Dworkin told them they could have their jobs if theysevered their connections with the Union.Rios corroborated Santiago.Dworkin'stestimony on this issue is not clear.He denied making the statements attributed tohim but admits making some statement to the employees that as long as they weretied up with the Union, he was, by law, not permitted to talk to them, only to theunion representatives.In any event, I credit the testimony of the employees(Rodriguez, Rios, and Santiago) noted above.Candelaira and Pagan were reinstated on June 14, 1961. The other four picketswere reinstated between June 16 and 20, 1961, after assuring Dworkin they werewilling to give up the Union.At the time Rios was offered reinstatement Dworkin told him he "did well forgettingabout the Union because if you had won, I would have moved to California."Dworkin added, he could have closed the shop and worked for a relative out there.Dworkin also informed Rios that if the Union were to win, he (Rios) would prob-ably be made steward and he (Dworkin) would not like that. The foregoing findingsof fact are based upon the testimony of Rios.Dworkin denied making the state-ments attributed to him by Rios.With regard to the Union's pending bargaining request, it was not until June 9, 1961,at a conference called by the Fourth Region of the Board in connection with thepending representation petition, that Respondent (Dworkin and his attorney) metwith union representatives for the first time.There is conflicting testimony as towhat occurred at this meeting, but no useful purpose is apparent for detailing thevarious versions of what occurred. It is clear from the entire record, however, thatthe parties did discuss whether two of Respondent's nine employees should be excludedfrom the unit and eligibility of strikers and replacements to vote in any election whichmight be held.Accord on the first issue was not reached but was on the second.There is a dispute as to whether Respondent raised an issue concerning the Union'smajority status. In the light of the entire record herein, I find that such an issue wasraised.There is also a dispute as to what was said about Respondent's conduct notedabove but a resolution of this issue does not appear necessary or desirable herein .4The conference concluded without agreement and with a hearing in prospect.At theconclusion of the conference arrangements were made for a meeting between Re-spondent's attorney and the union attorney to study the Union's contract proposals.Such a meeting was held on June 13, 1961.At the meeting on June 13, the two attorneys discussed in detail the Union'scontract proposals and at the conclusion of the meeting, it was agreed that Respond-ent's attorney would present the Union's proposal to Dworkin for his approval orrejection.There is disputed testimony as to whether at this meeting Respondent'sattorney disputed the Union's majority claim but nevertheless agreed to talk aboutcontract terms subject to the Union's establishing its majority status. In the lightof the entire record herein, it appears likely such a position was taken by Respond-ent's attorney and I so findThe parties next met on June 19 for a hearing then scheduled for that date in therepresentation case.Prior to this date the Union had not been informed of Dwor-kin's position concerning the Union's contract proposals. Immediately prior to thescheduled hearing, some comments were made concerning the union contract pro-posals but there is sharp conflict as to what was said.Nevertheless, it is clear thatregardless of precise language used, Respondent did not accept the Union's contract4Nevertheless, the testimony concerning this matter has been considered in making thecredibility resolutions made in this report 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDproposals and as a result thereof, the Union at the scheduled hearing withdrew therepresentation petition and announced an intention to file charges alleging unfairlabor practices.The instant charge was filed on June 28.On June 22, 1961, Candelaira and Getulio Salas Pagan were again laid off.Newemployees, Hayman and Ratley, were retained.At their layoff Dworkin informedCandelaira and Pagan that he believed they had brought the Union in and that thenew employees were being retained instead of them because they had helped outduring the strike.5Candelaira was requested by Respondent to return to work onAugust 15 or 17 and returned to work on August 21. Pagan was recalled onAugust 7.IV.UNITThe parties herein agree that all production and maintenance employees of Re-spondent employed at Respondent's Philadelphia, Pennsylvania, place of business,exclusive of all supervisors as defined in Section 2(11) of the Act constitute a unitappropriate for the purposes of collective bargaining.However, there is a disputeas to whether two employees (Chase and Linden) are to be included in or excludedfrom the unit. Since an issue has been raised which may be an obstacle to futurebargaining, their unit placement is determined herein, although the Union's majorityas of the date of the request to bargain is unaffected by their inclusion or exclusion.6Chase is primarily a truckdriver who makes daily deliveries and pickups.Whennot engaged at truckdriving he is a utility man doing whatever jobs that need tobe done.Linden commenced employment with Respondent in August 1946 and has moreseniority than any other employee.He employs special technical knowledge withrespect to processing work.Respondent refers to Linden as a plater and to the otheremployees as shop helpers.The shop helpers are not skilled or semiskilled workers.When Respondent is out of the plant, which occurs daily, Linden is in charge ofRespondents' plant.Linden receives a much higher wage rate than any otheremployee (60 cents higher).Other employees generally refer to Linden as theforeman and he instructs and corrects other employees.It is believed that Chase's and Linden's interests are not identifiable with those ofRespondent's other employees and that they should be excluded with the unit.ConclusionsRespondent's interrogations of employees immediately upon receipt of the Union'sbargaining demand went beyond inquiries for the purpose of determining theUnion's majority status and were for the purpose of interfering with the employees'union activities and were designed to dissipate the Union's majority status.Thatsuch is the case is apparent from the statements made and from Respondent's conductthereafter.Respondent's refusal to recognize the Union and insistence that it should first becertified violated the Act since the Union represented a majority of the employeesin an appropriate unit at the time it requested bargaining and Respondent did nothave a good-faith doubt of its status. In the light of Respondent's conduct under-mining the Union I cannot find that Respondent had a good-faith doubt of the Union'smajority status.As noted above, I am of the opinion, and find, that the layoff of Candelaira andPagan on May 16 was because of lack of available work and not because of theirunion activities.Nevertheless, the strike, which began the next day, was because ofRespondent's antiunion interrogations made earlier and because of Respondent'sfailure to heed the Union's demand for bargaining.Furthermore, Respondent'scontinued refusal to bargain and continued attempts to dissipate the Union's ma-jority status prolonged the strike.Under these circumstances the strike was anunfair labor practice strike and the strikers were unfair labor practice strikers en-titled to immediate and full reinstatement upon their unconditional applications toreturn to work.Nevertheless, they were denied reinstatement until after theyrenounced the Union.It is apparent from the credited evidence that Candelaira and Pagan were laid offon June 22, 1961, because of their union activities.5 Based upon the testimony of Candelaira and PaganDworkin denied that he toldthem the new employees were being retained instead of then because they had been helpfulto the factory during the strike°The propriety of making this determination is supported byAllegheny Pepsi-ColaBottling Company,134 NLRB 388 MAGIC SLACKS, INC.607V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices in violationof theAct, Irecommend that Respondent to effectuate the policies of the Act ceaseand desist therefrom and take the affirmative action herein specified.CONCLUSIONS OF LAWIn summary,I find and conclude:1.Theevidenceadduced inthis proceeding satisfies the Board's requirements forthe assertion of jurisdiction herein.2.UnitedRetail andWholesale EmployeesUnion,Local115, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America,Independent,is a labor organizationwithin themeaning ofthe Act.3.Thefollowing employees of Respondent constitute a unit appropriatefor pur-poses ofcollectivebargainingwithin themeaningof the Act.All productionand maintenance employees of Respondentemployedat Respond-ent'sPhiladelphia,Pennsylvania,place of business exclusive of all supervisors asdefinedin Section2 (11) of the Act.4.At all timessinceMay 16, 1961, the Unionhas been the exclusive representa-tive of all theemployees in the aforementioned unit for the purposes of collectivebargainingwithrespect to rates of pay, wages,hours of employment,and otherconditionsof employment.5.The evidenceadduced establishesthatRespondent violated Section 8(a)(1)of the Act by interrogatingemployees and inducingthem to bypass the Union.6.The strike which began on May 17, 1961,was an unfairlabor practice strike.7.The strikersmentionedin thepreceding paragraph made unconditional applica-tion for reinstatementon June 7 and thereafter which Respondentfailed andrefused to honor until after the strikersrenouncedthe Unionand Respondenttherebyengaged inunfair labor practices withinthe meaning of Section 8(a)(1) and (3) ofthe Act.8.The evidence adduced establishes thaton June22, 1961,Respondent laid offJoseCandelaira and GetulioSalas Pagan because of their union activitiesand therebyviolated Section8 (a) (i) and(3) of the Act.9.The evidenceadduced establishes that Respondent refused to bargain in goodfaithand therebyengaged inunfair laborpractices within the meaning of Section8(a)(1) and(5) of the Act.10.The aforesaidactivities are unfairlabor practicesaffecting commerce withinthe meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Magic Slacks,Inc.andInternational Ladies' Garment Workers'Union, AFL-CIO.Case No. 13-CA-4233.March 27, 1962DECISION AND ORDEROn November 17, 1961, Trial Examiner Horace A. Ruckel issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in certain unfair labor practices and rec-ommending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the Intermediate Report attached hereto.The Trial Examiner also found that the Respondent had not engagedin certain other alleged unfair labor practices, and recommended thatthose allegations of the complaint be dismissed.Thereafter, the Re-spondent and the General Counsel filed exceptions to the IntermediateReport together with supporting briefs.136 NLRB No. 56.